            Case 5:19-cv-01493 Document 1 Filed 12/30/19 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

LISA D. FLANAGAN-ZAIONTZ,                        §
      Plaintiff                                  §
                                                 §
v.                                               §              CASE NO. 5:19-CV-1493
                                                 §
BEXAR COUNTY; JACK FARMER                        §
INDIVIDUALLY AND BEXAR                           §
COUNTY SHERIFF’S DEPUTY, JACK                    §
FARMER,                                          §
     Defendants.                                 §

      NOTICE OF REMOVAL UNDER 28 U.S.C. § 1331 (FEDERAL QUESTION
                          JURISDICTION)


       COME       NOW       DEFENDANTS           BEXAR       COUNTY,        JACK      FARMER

INDIVIDUALLY AND BEXAR COUNTY SHERIFF’S DEPUTY, JACK FARMER, and

SHERIFF JAVIER SALAZAR and file this, their Notice of Removal pursuant to 28 U.S.C.

§ 1446(a), removing to this Court the state court action described below.

                                      INTRODUCTION

       1.      On October 9, 2019, Plaintiff Lisa A. Flanagan-Zaiontz (“Plaintiff”) filed an

original petition in the District Court for the 150th Judicial District of Bexar County, State of

Texas, which was assigned Cause Number 2019-CI-21287. In the original petition, Bexar

County, Jack Farmer, and Sheriff Javier Salazar (“Defendants”) are named as defendants.

       2.      Jack Farmer was served with process on December 3, 2019. Sheriff Salazar

was served with process on the same day. Bexar County has not been served with process.

                                  BASIS FOR REMOVAL

       3.      Removal is properly based on federal question jurisdiction pursuant to 28

U.S.C. §§ 1331, 1441(a) because Plaintiff claims that their federal rights were violated under


                                                                                       1
            Case 5:19-cv-01493 Document 1 Filed 12/30/19 Page 2 of 3



42 U.S.C. § 1983 by excessive force and failure to train, supervise and discipline.

       4.      Pursuant to 28 U.S.C. §1441 and 1446, Defendants remove this action to the

United States District Court for the Western District of Texas, San Antonio Division, which

is the judicial district and division in which the state court action is pending.

       5.      The documents contained in the Index comprise all of the filings to date in the

lawsuit with Cause Number 2019-CI-21287, with one exception: Plaintiff’s Statement of

Inability to Pay and Supplement (identified in the Index as Documents Number 2 and

Number 6) contain the Plaintiff’s personal and financial information. The undersigned

attorney will request leave of Court to file these exhibits under seal.

       6.      Defendants timely file this notice of removal within the 30-day period

required by 28 U.S.C. § 1446(a).

       7.      All named Defendants consent to removal.             All are represented by the

undersigned attorney of record.



                                               Respectfully submitted,

                                               JOE D. GONZALES
                                               Bexar County Criminal District Attorney

                                               BY: /s/ Robert W. Piatt III
                                               ROBERT W. PIATT III
                                               State Bar No. 24041692
                                               Assistant Criminal District Attorney
                                               Civil Division
                                               101 W. Nueva; 7th Floor
                                               San Antonio, Texas 78205
                                               Telephone (210) 335-0785
                                               Telecopier (210) 335-2773
                                               Attorney for Bexar County




                                                                                      2
          Case 5:19-cv-01493 Document 1 Filed 12/30/19 Page 3 of 3




                            CERTIFICATE OF SERVICE

       I do hereby certify on the 30th day of December, 2019, I electronically filed the
foregoing Notice of Removal with the Clerk of Court using the CM/ECF system, and that on
the same day I served the Plaintiff by U.S. Mail to the following address:

       Lisa D. Flanagan-Zaiontz
       12890 Adkins St. Hedwig Road
       St. Hedwig, Texas 78152

                                                        /s/ Robert Piatt
                                                        Robert W. Piatt III




                                                                               3
